Case 2:20-cr-00579-SVW Document 133-14 Filed 03/08/21 Page 1 of 3 Page ID #:932




              EXHIBIT 14
     Case 2:20-cr-00579-SVW Document 133-14 Filed 03/08/21 Page 2 of 3 Page ID #:933




From:              Fenton, Christopher (CRM) <Christopher.Fenton@usdoj.gov>
Sent:              Monday, January 4, 2021 3:33 PM
To:                Silverman, Nicholas
Cc:                Ram, Ashwin; Keough, Michael; mesereau@mesereaulaw.com; Wirschinglaw@outlook.com; Law
                   offices of Fred G. Minassian, Inc.; David Diamond; John Littrell; Andre, Julian L. (USACAC); Paul,
                   Annamelda (CRM)
Subject:           RE: US v. Ayvazyan et al. - Discovery Request
Attachments:       2020.12.24 Discovery Request-c2.pdf



Nicholas –

Thank you for your letter. We note your request that the government produce certain discovery and an
attendant privilege log by January 7. We cannot agree to your January 7 deadline because, among other things,
it is inconsistent with the Court’s December 22 scheduling order. We can, however, assure you that the
government is working expeditiously to comply with its discovery obligations, including, where possible, to
produce outstanding discovery well in advance of the Court-ordered March 15 deadline.

With respect to the specific discovery requested in your letter, as you know, the government already produced,
in its first production of discovery materials, reports prepared by Customs and Border Protection (“CBP”)
relating to the October 19-20, 2020 events at Miami International Airport (see DOJ_PROD_0000002339-
2358). In addition, the government anticipates producing additional discovery relating to these events as part of
a production that is being made this week. Should the government identify additional discoverable information
relating to these events, we will produce such information as soon as possible.

In your letter, you separately request that the government produce the name and contact information for each
person on duty in CBP North Terminal from the time when American Airlines landed on October 19, 2020
through the time when Richard Ayvazyan and Marietta Terabelian left the airport on October 20, 2020, and to
identify which of these on-duty persons interacted with Mr. Ayvazyan. CBP employees involved in the
interview and search of Mr. Ayvazyan and Ms. Terabelian are identified in the CBP reports that the government
already produced. Please note that the CBP employees constitute represented parties. To the extent the defense
intends to seek additional information from any CBP employees (or other government employees), those
requests must be made through government counsel. To the extent that counsel believes there are other CBP
employees who had relevant contacts with Mr. Ayvazyan who are not identified in the CBP reports that the
government already produced, we are agreeable to meet and confer. We, however, will not endeavor to provide
a list of all of the CBP employees on duty at Miami International Airport over a two-day period.



Christopher Fenton
Trial Attorney
U.S. Department of Justice
Criminal Division, Fraud Section
1400 New York Avenue, NW
Bond Building
Washington, DC 20530
202.320.0539
christopher.fenton@usdoj.gov

                                                           1
                                                                                                                    061
                                                                                                             EXHIBIT 14
       Case 2:20-cr-00579-SVW Document 133-14 Filed 03/08/21 Page 3 of 3 Page ID #:934


From: Silverman, Nicholas <nsilverman@steptoe.com>
Sent: Thursday, December 24, 2020 4:59 PM
To: Fenton, Christopher (CRM) <Christopher.Fenton@CRM.USDOJ.GOV>; Andre, Julian L. (USACAC)
<JAndre1@usa.doj.gov>
Cc: Ram, Ashwin <aram@Steptoe.com>; Keough, Michael <mkeough@Steptoe.com>; mesereau@mesereaulaw.com;
Wirschinglaw@outlook.com; Law offices of Fred G. Minassian, Inc. <fgminassianlaw@yahoo.com>; David Diamond
<diamond@ladefender.com>; John Littrell <jlittrell@bienertkatzman.com>
Subject: US v. Ayvazyan et al. ‐ Discovery Request

Counsel,

Please see the attached correspondence.

Regards,

Nicholas P. Silverman
Associate
nsilverman@steptoe.com


Steptoe
+1 202 429 8096 direct           Steptoe & Johnson LLP
+1 617 595 6559 mobile           1330 Connecticut Avenue, NW
+1 202 429 3902 fax              Washington, DC 20036
                                 www.steptoe.com


This message and any attached documents contain information from the law firm Steptoe & Johnson LLP that may be confidential and/or privileged. If
you are not the intended recipient, please do not read, copy, distribute, or use this information. If you have received this transmission in error, please
notify the sender immediately by reply e-mail and then delete this message.




                                                                             2
                                                                                                                                                  062
                                                                                                                                           EXHIBIT 14
